Exhibit 10.10
 
Centene Corporation Employee Deferred Compensation Plan
 
ARTICLE I
PURPOSE AND EFFECTIVE DATE


The purpose of the Centene Corporation Voluntary Nonqualified Deferred
Compensation Plan (“Plan”) is to aid Centene Corporation and its subsidiaries in
retaining and attracting executive employees by providing them with tax deferred
savings opportunities. The Plan provides a select group of management and highly
compensated employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(ERISA) of Centene Corporation with the opportunity to elect to defer receipt of
specified portions of compensation, and to have these deferred amounts treated
as if invested in specified hypothetical investment benchmarks. The Plan is
intended to conform to the requirements of Code §409A.  The Plan shall be
effective for deferral elections made hereunder on or after January 1, 2008.  A
Participant’s Account that was earned and vested prior to January 1, 2005, plus
subsequent earnings thereon, shall not be subject to the terms of this Plan but
shall be subject to the terms of the prior plan dated June 1, 2002.




ARTICLE II
DEFINITIONS


For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:


Section 2.01


Administrative Committee. “Administrative Committee” means the committee
appointed by the Centene Corporation Voluntary Nonqualified Deferred
Compensation Plan Committee of the Board.


Section 2.02


Base Salary. “Base Salary” means the base rate of cash compensation paid by the
Company to or for the benefit of a Participant for services rendered or labor
performed while a Participant, including base pay a Participant could have
received in cash in lieu of (A) deferrals pursuant to Section 4.02 and (B)
contributions made on his behalf to any qualified plan maintained by the Company
or to any cafeteria plan under Section 125 of the Internal Revenue Code
maintained by the Company.


Section 2.03


Base Salary Deferral. “Base Salary Deferral” means the amount of a Participant’s
Base Salary which the Participant elects to have withheld on a pre-tax basis
from his Base Salary and credited to his Deferral Account pursuant to Section
4.02.


Section 2.04


Beneficiary. “Beneficiary” means the person, persons or entity designated by the
Participant to receive any benefits payable under the Plan pursuant to Article
IX.


Section 2.05


Board. “Board” means the Board of Directors of Centene Corporation.


Section 2.06


Bonus Compensation.  Bonus Compensation is defined in Section 2.19 as Incentive
Compensation.


Section 2.07


Change of Control. For purposes of this Plan, a “Change in Control” shall be
deemed to have occurred if any of the events set forth in any one of the
following clauses shall occur:  (A) any Person (as defined in section 3(a)(9) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as
such term is modified in sections 13(d) and 14(d) of the Exchange Act),
excluding a group of persons including Executive, is or becomes the “beneficial
owner” (as defined in Rule 13(d)(3) under the Exchange Act), directly or
indirectly, of securities of the Company representing forty percent (40%) or
more of the combined voting power of the Company’s then outstanding securities;
(B) individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute a majority thereof
(provided, however, that an individual becoming a director subsequent to the
date of this Agreement whose election, or nomination for election by the
Company’s stockholders, was approved by at least a majority of the directors
then comprising the Incumbent Board shall be included within the definition of
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual election
contest (or such terms used in Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board); or (C) the
stockholders of the Company consummate a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation.


Section 2.08


Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation (including a proposed
regulation) thereunder shall include any successor provisions or regulations.


Section 2.09


Company. “Company” means Centene Corporation, its successors, any subsidiary or
affiliated organizations authorized by the Board or the Centene Corporation
Voluntary Nonqualified Deferred Compensation Plan Committee to participate in
the Plan and any organization into which or with which Centene Corporation may
merge or consolidate or to which all or substantially all of its assets may be
transferred.


Section 2.10


Deferral Account. “Deferral Account” means the account maintained on the books
of the Administrative Committee for each Participant pursuant to Article VI.


Section 2.11


Deferral Period. “Deferral Period” is defined in Section 4.02.


Section 2.12


Deferred Amount. “Deferred Amount” is defined in Section 4.02.


Section 2.13


Designee. “Designee” shall mean the Company’s senior human resources officers or
other individuals to whom the Committee has delegated the authority to take
action under the Plan. Wherever Committee is referenced in the plan, it shall be
deemed to also refer to Designee.


Section 2.14


Disability. “Disability” means eligibility for disability benefits under the
terms of the Company’s Long-Term Disability Plan maintained by the Company.


Section 2.15


Eligible Compensation. “Eligible Compensation” means any Base Salary, Incentive
Compensation, Bonuses and/or restricted stock otherwise payable with respect to
a Plan Year.


Section 2.16


ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


Section 2.17


Form of Payment. “Form of Payment” means payment in one lump sum or in
substantially equal annual installments of 2 to 15 years.  If the Form of
Payment is substantially equal annual installments, each installment shall
constitute a separate payment for purposes of Code section 409A.


Section 2.18


Hardship Withdrawal. “Hardship Withdrawal” means the early payment of all or
part of the balance in a Deferral Account(s) in the event of an Unforeseeable
Emergency, as defined in Code section 409A(a)(2)(B)(ii), pursuant to Section
7.07.


Section 2.19


Hypothetical Investment Benchmark. “Hypothetical Investment Benchmark” shall
mean the phantom investment benchmarks which are used to measure the return
credited to a Participant’s Deferral Account.


Section 2.20


Incentive Compensation. “Incentive Compensation” means the amount awarded to a
Participant for a Plan Year under any incentive plan maintained by the Company.


Section 2.21


Incentive Deferral. “Incentive Deferral” means the amount of a Participant’s
Incentive Compensation which the Participant elects to have withheld on a
pre-tax basis from his Incentive Compensation and credited to his account
pursuant to Section 4.02.


Section 2.22


Specified Employee. “Specified Employee” means a “specified employee” within the
meaning of Code section 409A(2)(B).


Section 2.23


Long-Term Incentive Award.  Long-Term Incentive Award is defined under in
Section 2.26 as Incentive Compensation.




Section 2.24


Matching Contribution. “Matching Contribution” means the amount of annual
matching contribution that the Company will make to the plan.


Section 2.25


Participant. “Participant” means any individual who is eligible or makes an
election to participate in this Plan and who elects to participate by filing a
Participation Agreement as provided in Article IV.


Section 2.26


Participation Agreement. “Participation Agreement” means an agreement filed by a
Participant in accordance with Article IV.


Section 2.27


Plan Year. “Plan Year” means a twelve-month period beginning January 1 and
ending the following December 31.


Section 2.28


Retirement. “Retirement” means retirement of a Participant from the Company
after attaining age 65 or age 55 with at least 5 years of service (in accordance
with the method of determining years of service adopted by the Company).


Section 2.29


Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee.
“Centene Corporation Voluntary Nonqualified Deferred Compensation Plan
Committee” means the compensation committee of the Board.


Section 2.30


Separation from Service. “Separation from Service” means a reduction in an
employee’s services (regardless whether performed as an employee or independent
contractor) to a rate that is reasonably anticipated to be a permanent reduction
in services to 20 percent or less of the average rate of services performed
prior to such reduction.  If an employee ceases or reduces services under a bona
fide leave of absence, a Separation from Service occurs after the close of the
6-month anniversary of such leave, provided however that the Separation from
Service shall be delayed to the extent that the employee has a statutory or
contractual right to reemployment.  Determination of whether a Separation from
Service occurs shall be made in a manner that is consistent with the principles
in Reg. 1.409A-1(h).




Section 2.31


Unforeseeable Emergency. “Unforeseeable Emergency” means severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or a dependent of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.


Section 2.32


Valuation Date. “Valuation Date” means the last day of each calendar month or
such other date as the Administrative Committee in its sole discretion may
determine.




ARTICLE III
ADMINISTRATION


Section 3.01


Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee
and Administrative Committee Duties. This Plan shall be administered by the
Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee.
A majority of the members of the Centene Corporation Voluntary Nonqualified
Deferred Compensation Plan Committee shall constitute a quorum for the
transaction of business. All resolutions or other action taken by the Centene
Corporation Voluntary Nonqualified Deferred Compensation Plan Committee shall be
by a vote of a majority of its members present at any meeting or, without a
meeting, by an instrument in writing signed by all its members. Members of the
Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee
may participate in a meeting of such committee by means of a conference
telephone or similar communications equipment that enables all persons
participating in the meeting to hear each other, and such participation in a
meeting shall constitute presence in person at the meeting and waiver of notice
of such meeting.


The Centene Corporation Voluntary Nonqualified Deferred Compensation Plan
Committee shall be responsible for the administration of this Plan and shall
have all powers necessary to administer this Plan, including discretionary
authority to determine eligibility for benefits and to decide claims under the
terms of this Plan, except to the extent that any such powers are vested in any
other person administering this Plan by the Centene Corporation Voluntary
Nonqualified Deferred Compensation Plan Committee. The Centene Corporation
Voluntary Nonqualified Deferred Compensation Plan Committee may from time to
time establish rules for the administration of this Plan, and it shall have the
exclusive right to interpret this Plan and to decide any matters arising in
connection with the administration and operation of this Plan. All rules,
interpretations and decisions of the Centene Corporation Voluntary Nonqualified
Deferred Compensation Plan Committee shall be conclusive and binding on the
Company, Participants and Beneficiaries.


The Centene Corporation Voluntary Nonqualified Deferred Compensation Plan
Committee has delegated to the Administrative Committee responsibility for
performing certain administrative and ministerial functions under this Plan. The
Administrative Committee shall be responsible for determining in the first
instance issues related to eligibility, Hypothetical Investment Benchmarks,
distribution of Deferred Amounts, determination of account balances, crediting
of hypothetical earnings and debiting of hypothetical losses and of
distributions, in-service withdrawals, deferral elections and any other duties
concerning the day-to-day operation of this Plan. The Centene Corporation
Voluntary Nonqualified Deferred Compensation Plan Committee shall have
discretion to delegate to the Administrative Committee such additional duties as
it may determine. The Administrative Committee may designate one of its members
as a chairperson and may retain and supervise outside providers, third party
administrators, record keepers and professionals (including in-house
professionals) to perform any or all of the duties delegated to it hereunder.


Neither the Centene Corporation Voluntary Nonqualified Deferred Compensation
Plan Committee nor a member of the Board nor any member of the Administrative
Committee shall be liable for any act or action hereunder, whether of omission
or commission, by any other member or employee or by any agent to whom duties in
connection with the administration of this Plan have been delegated or for
anything done or omitted to be done in connection with this Plan. The Centene
Corporation Voluntary Nonqualified Deferred Compensation Plan Committee and the
Administrative Committee shall keep records of all of their respective
proceedings and the Administrative Committee shall keep records of all payments
made to Participants or Beneficiaries and payments made for expenses or
otherwise.


The Company shall, to the fullest extent permitted by law, indemnify each
director, officer or employee of the Company (including the heirs, executors,
administrators and other personal representatives of such person), each member
of the Centene Corporation Voluntary Nonqualified Deferred Compensation Plan
Committee and Administrative Committee against expenses (including attorneys’
fees), judgments, fines, amounts paid in settlement, actually and reasonably
incurred by such person in connection with any threatened, pending or actual
suit, action or proceeding (whether civil, criminal, administrative or
investigative in nature or otherwise) in which such person may be involved by
reason of the fact that he or she is or was serving this Plan in any capacity at
the request of the Company, the Centene Corporation Voluntary Nonqualified
Deferred Compensation Plan Committee or Administrative Committee.


Any expense incurred by the Company, the Centene Corporation Voluntary
Nonqualified Deferred Compensation Plan Committee or the Administrative
Committee relative to the administration of this Plan shall be paid by the
Company and/or may be deducted from the Deferral Accounts of the Participants as
determined by the Centene Corporation Voluntary Nonqualified Deferred
Compensation Plan Committee.


Section 3.02


Claim Procedure. If a Participant or Beneficiary makes a written request
alleging a right to receive payments under this Plan or alleging a right to
receive an adjustment in benefits being paid under this Plan, such actions shall
be treated as a claim for benefits. All claims for benefits under this Plan
shall be sent to the Administrative Committee. If the Administrative Committee
determines that any individual who has claimed a right to receive benefits, or
different benefits, under this Plan is not entitled to receive all or any part
of the benefits claimed, the Administrative Committee shall inform the claimant
in writing of such determination and the reasons therefore in terms calculated
to be understood by the claimant. The notice shall be sent within 90 days of the
claim unless the Administrative Committee determines that additional time, not
exceeding 90 days, is needed and so notifies the Participant. The notice shall
make specific reference to the pertinent Plan provisions on which the denial is
based, and shall describe any additional material or information that is
necessary. Such notice shall, in addition, inform the claimant of the procedure
that the claimant should follow to take advantage of the review procedures set
forth below in the event the claimant desires to contest the denial of the
claim. The claimant may within 90 days thereafter submit in writing to the
Administrative Committee a notice that the claimant contests the denial of his
or her claim and desires a further review by the Centene Corporation Voluntary
Nonqualified Deferred Compensation Plan Committee. The Centene Corporation
Voluntary Nonqualified Deferred Compensation Plan Committee shall within 60 days
thereafter review the claim and authorize the claimant to review pertinent
documents and submit issues and comments relating to the claim to the Centene
Corporation Voluntary Nonqualified Deferred Compensation Plan Committee. The
Centene Corporation Voluntary Nonqualified Deferred Compensation Plan Committee
will render a final decision on behalf of the Company with specific reasons
therefor in writing and will transmit it to the claimant within 60 days of the
written request for review, unless the Chairperson of the Centene Corporation
Voluntary Nonqualified Deferred Compensation Plan Committee determines that
additional time, not exceeding 60 days, is needed, and so notifies the
Participant. If the Committee fails to respond to a claim filed in accordance
with the foregoing within 60 days or any such extended period, the Company shall
be deemed to have denied the claim.




ARTICLE IV
PARTICIPATION


Section 4.01


Participation. Participation in the Plan shall be limited to executives who (i)
meet such eligibility criteria as the Centene Corporation Voluntary Nonqualified
Deferred Compensation Plan Committee shall establish from time to time, and (ii)
elect to participate in this Plan by filing a Participation Agreement with the
Administrative Committee. A Participation Agreement must be filed prior to the
December 31st immediately preceding the Plan Year for which it is effective. The
Administrative Committee shall have the discretion to establish special
deadlines regarding the filing of Participation Agreements for Participants if
it determines that such deadlines conform to the requirements of Code section
409A.


Section 4.02


Contents of Participation Agreement. Subject to Article VIII, each Participation
Agreement shall set forth: (i) the amount of Eligible Compensation for the Plan
Year or performance period to which the Participation Agreement relates that is
to be deferred under the Plan (the “Deferred Amount”), expressed as either a
dollar amount or a percentage of the Base Salary and Incentive Compensation for
such Plan Year or performance period; provided, that the minimum Deferred Amount
for any Plan Year or performance period shall not be less than 1%; (ii) the
period after which payment of the Deferred Amount is to be made or begin to be
made (the “Deferral Period”), which shall be the earlier of (A) a number of full
years, not less than three, and (B) the period ending upon the Retirement or
prior termination of employment of the Participant, and (iii) the form in which
payments are to be made, which may be a lump sum or in substantially equal
annual installments of 1 to 15 years.


Section 4.03


Modification or Revocation of Election by Participant. A Participant may not
change the amount of his Base Salary Deferrals during a Plan Year. However, a
Participant may discontinue a Base Salary Deferral election at any time by
filing, on such forms and subject to such limitations and restrictions as the
Administrative Committee may prescribe in its discretion, a revised
Participation Agreement with the Administrative Committee. If approved by the
Administrative Committee, revocation shall take effect as of the first payroll
period next following its filing. If a Participant discontinues a Base Salary
Deferral election during a Plan Year, he will not be permitted to elect to make
Base Salary Deferrals again until the later of the next Plan Year or 12 months
from the date of discontinuance. In addition, the Deferral Period may be
extended if an amended Participation Agreement is filed with the Administrative
Committee at least one full calendar year before the Deferral Period (as in
effect before such amendment) ends; provided, that only one such amendment may
be filed with respect to each Participation Agreement.  An extension on a
Deferral Period will result in a delay of payment for a minimum of 5 years from
the initial deferral period.




ARTICLE V
DEFERRED COMPENSATION


Section 5.01


Elective Deferred Compensation. The Deferred Amount of a Participant with
respect to each Plan Year of participation in the Plan shall be credited by the
Administrative Committee to the Participant’s Deferral Account as and when such
Deferred Amount would otherwise have been paid to the Participant. To the extent
that the Company is required to withhold any taxes or other amounts from the
Deferred Amount pursuant to any state, Federal or local law, such amounts shall
be taken out of other compensation eligible to be paid to the Participant that
is not deferred under this Plan.


Section 5.02


Vesting of Deferral Account. Except as provided in Section 7.02, a Participant
shall be 100% vested in his/her Deferral Account at all times.




ARTICLE VI
MAINTENANCE AND INVESTMENT OF ACCOUNTS


Section 6.01


Maintenance of Accounts. Separate Deferral Accounts shall be maintained for each
Participant. More than one Deferral Account may be maintained for a Participant
as necessary to reflect (a) various Hypothetical Investment Benchmarks and/or
(b) separate Participation Agreements specifying different Deferral Periods
and/or forms of payment. A Participant’s Deferral Account(s) shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to the Participant pursuant to this Plan, and shall not constitute or be
treated as a trust fund of any kind. The Administrative Committee shall
determine the balance of each Deferral Account, as of each Valuation Date, by
adjusting the balance of such Deferral Account as of the immediately preceding
Valuation Date to reflect changes in the value of the deemed investments
thereof, credits and debits pursuant to Section 5.01 and Section 6.02 and
distributions pursuant to Article VII and conforms to Code section 409A with
respect to such Deferral Account since the preceding Valuation Date.


Section 6.02


Hypothetical Investment Benchmarks. (a) Each Participant shall be entitled to
direct the manner in which his/her Deferral Accounts will be deemed to be
invested, selecting among the Hypothetical Investment Benchmarks specified in
Appendix A hereto, as amended by the Centene Corporation Voluntary Nonqualified
Deferred Compensation Plan Committee from time to time, and in accordance with
such rules, regulations and procedures as the Centene Corporation Voluntary
Nonqualified Deferred Compensation Plan Committee may establish from time to
time. Notwithstanding anything to the contrary herein, earnings and losses based
on a Participant’s investment elections shall begin to accrue as of the date
such Participant’s Deferral Amounts are credited to his/her Deferral Accounts.



 
Section 6.03


Statement of Accounts. The Administrative Committee shall submit to each
Participant quarterly statements of his/her Deferral Account(s), in such form as
the Administrative Committee deems desirable, setting forth the balance to the
credit of such Participant in his/her Deferral Account(s) as of the end of the
most recently completed quarter.




ARTICLE VII
BENEFITS


Section 7.01


Time and Form of Payment. At the end of the Deferral Period for each Deferral
Account, the Company shall pay to the Participant the balance of such Deferral
Account at the time or times elected by the Participant in the applicable
Participation Agreement; provided that if the Participant has elected to receive
payments from a Deferral Account in a lump sum, the Company shall pay the
balance in such Deferral Account (determined as of the most recent Valuation
Date preceding the end of the Deferral Period) in a lump sum in cash as soon as
practicable after the end of the Deferral Period. If the Participant has elected
to receive payments from a Deferral Account in installments, the Company shall
make annual cash only payments from such Deferral Account, each of which shall
consist of an amount equal to (i) the balance of such Deferral Account as of the
most recent Valuation Date preceding the payment date times (ii) a fraction, the
numerator of which is one and the denominator of which is the number of
remaining installments (including the installment being paid). The first such
installment shall be paid as soon as practicable after the end of the Deferral
Period and each subsequent installment shall be paid on or about the anniversary
of such first payment. Each such installment shall be deemed to be made on a pro
rata basis from each of the different deemed investments of the Deferral Account
(if there is more than one such deemed investment).


Section 7.02


Matching Contribution. Each Participant who elects to make deferrals of Eligible
Compensation to the Plan will receive a Matching Contribution equal to 50% of
the first 6% of that Participant’s deferred Eligible Compensation offset by any
Matching Contributions made under the Participant’s 401(k) plan. All Matching
Contributions will be subject to Vesting as defined in 7.03.  Matching
Contributions will be credited to the Participant’s Deferral Account in the
quarter following the quarter for which the Contributions were due.  The
Matching Contributions shall follow the Participant’s Hypothetical Investment
Benchmarks for the deferral of the Eligible Compensation to which it relates.
The amount of the Matching Contribution may vary from payroll period to payroll
period throughout the Plan Year, may be based on a formula which takes into
account a Participant’s overall compensation, and otherwise may be subject to
maximum or minimum limitations. The Matching Contribution shall be invested
among the same Hypothetical Investment Benchmarks as defined in 6.02 in the same
proportion as the elections made by the participant governing the deferrals of
the participant. The Matching Contribution shall be distributed to the
participant according to the election made by the participant governing his/her
deferrals and will vest according to the provisions governing matching
contributions in the Company’s 401(k) plan.


Section 7.03


Matching Contribution Vesting.  Participant’s will vest in Matching
Contributions as set forth under the Participant’s 401(k) plan.  The vesting
schedule is:


Less than 1 year                 0%
1 year                                  10%
2 years                                30%
3 years                                60%
4 years                                80%
5 years or more                100%


Section 7.04


Retirement. Subject to Section 7.01 and Section 7.07 hereof, if a Participant
has elected to have the balance of his/her Deferral Account distributed upon
Retirement, the account balance of the Participant (determined as of the most
recent Valuation Date preceding such Retirement) shall be distributed upon
Retirement in installments or a lump sum in accordance with the Plan and as
elected in the Participant Agreement.


Section 7.05


In-Service Distributions. Subject to Section 7.01 and Section 7.07 hereof, if a
Participant has elected to defer Eligible Compensation under the Plan for a
stated number of years, the account balance of the Participant (determined as of
the most recent Valuation Date preceding such Deferral Period) shall be
distributed in installments or a lump sum in accordance with the Plan and as
elected in the Participant Agreement.


Section 7.06


Other Than Retirement. Notwithstanding the provisions of Section 7.05 and
Section 7.06 hereof and any Participation Agreement, if a Participant dies, has
a Termination of Employment or Disability prior to Retirement and prior to
receiving full payment of his/her Deferral Account(s), the Company shall pay the
remaining balance (determined as of the most recent Valuation Date preceding
such event) to the Participant or the Participant’s Beneficiary or Beneficiaries
(as the case may be) in a lump sum in cash only (notwithstanding Section 7.01
hereof) as soon as practicable following the occurrence of such event, unless
the Administrative Committee in its sole discretion determines otherwise.
Subject to Section 6.02(a) hereof, the amount distributable under the preceding
sentence of this Section 7.07 shall be based on the Participant’s investments
elections.


Section 7.07


Delay for Specified Employees.  Notwithstanding this Article VII, if a Deferral
Period ceases upon Separation from Service (other than for death or Disability),
payments to a Participant who is a Specified Employee shall not be made until
the close of the 6-month anniversary of such Separation from Service.  If during
such 6-month delay a Participant dies, payments shall be made pursuant to
Section 7.06.


Section 7.08


Hardship Withdrawals. Notwithstanding the provisions of Section 7.01 and any
Participation Agreement, a Participant shall be entitled to early payment of all
or part of the balance in his/her Deferral Account(s) in the event of an
Unforeseeable Emergency, in accordance with this Section 7.07. A distribution
pursuant to this Section 7.07 may only be made to the extent reasonably needed
to satisfy the Unforeseeable Emergency need, and may not be made if such need is
or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the Participant’s assets to the extent such
liquidation would not itself cause severe financial hardship, or (iii) by
cessation of participation in the Plan. An application for an early payment
under this Section 7.07 shall be made to the Administrative Committee in such
form and in accordance with such procedures as the Administrative Committee
shall determine from time to time. The determination of whether and in what
amount and form a distribution will be permitted pursuant to this Section 7.07
shall be made by the Administrative Committee.


Section 7.09


Change of Control Election. In the event of a separation from service as a
result of a Change of Control, the participant’s account balance will be paid
out as specified in their Change in Control election.  This is a separate
election from the Form of Payment election and this election applies to all plan
years.  The participant can elect to have the same distribution schedule as
previously elected, a lump sum payment or installments over 2 to 15 years.  The
first such installment shall be paid as soon as practicable after the Change in
Control and each subsequent installment shall be paid on or about the
anniversary of such first payment.  If there is no Change in Control election at
the time of a Change in Control occurs, the employee’s previous elections will
be the default.  The participant can change their Change in Control election by
making a written request to the Administrative Committee.  The Administrative
Committee will inform the claimant in writing of the determination of the
request within 90 days of the receipt of the request.


Section 7.10


Withholding of Taxes. Notwithstanding any other provision of this Plan, the
Company shall withhold from payments made hereunder any amounts required to be
so withheld by any applicable law or regulation.
 
ARTICLE VIII
BENEFICIARY DESIGNATION


Section 8.01


Beneficiary Designation. Each Participant shall have the right, at any time, to
designate any person, persons or entity as his Beneficiary or Beneficiaries. A
Beneficiary designation shall be made, and may be amended, by the Participant by
filing a written designation with the Administrative Committee, on such form and
in accordance with such procedures as the Administrative Committee shall
establish from time to time.


Section 8.02


No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided above, or if all designated Beneficiaries predecease the Participant,
then the Participant’s Beneficiary shall be deemed to be the Participant’s
estate.




ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN


Section 9.01


Amendment. The Board or the Centene Corporation Voluntary Nonqualified Deferred
Compensation Committee may at any time amend this Plan in whole or in part,
provided, however, that no amendment shall be effective to decrease the balance
in any Deferral Account as accrued at the time of such amendment, nor shall any
amendment otherwise have a retroactive effect.  Interpretation of the Plan by
the Board or the Centene Corporation Voluntary Nonqualified Deferred
Compensation Committee shall be made in a manner that is consistent with the
intent that the Plan conform to the requirements of Code section 409A.


Section 9.02


Company’s Right to Terminate. The Board or the Centene Corporation Voluntary
Nonqualified Deferred Compensation Committee may at any time terminate the Plan
with respect to future Participation Agreements. The Board or the Centene
Corporation Voluntary Nonqualified Deferred Compensation Committee may also
terminate the Plan in its entirety at any time for any reason, including without
limitation if, in its judgment, the continuance of the Plan, the tax,
accounting, or other effects thereof, or potential payments thereunder would not
be in the best interests of the Company, and upon any such termination, the
Company shall immediately pay to each Participant in a lump sum the accrued
balance in his Deferral Account (determined as of the most recent Valuation Date
preceding the termination date).  Such termination, however, shall be made in a
manner that conforms to the requirements of Code section 409A.
ARTICLE X
MISCELLANEOUS


Section 10.01


Unfunded Plan. This Plan is intended to be an unfunded plan maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees, within the meaning of Sections 201,
301 and 401 of ERISA. All payments pursuant to the Plan shall be made from the
general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.


Section 10.02


Nonassignability. Except as specifically set forth in the Plan with respect to
the designation of Beneficiaries, neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.


Hypothetical Investment Benchmarks. (a) Each Participant shall be entitled to
direct the manner in which his/her Deferral Accounts will be deemed to be
invested, selecting among the Hypothetical Investment Benchmarks specified in
Appendix A hereto, as amended by the Centene Corporation Voluntary Nonqualified
Deferred Compensation Plan Committee from time to time, and in accordance with
such rules, regulations and procedures as the Centene Corporation Voluntary
Nonqualified Deferred Compensation Plan Committee may establish from time to
time. Notwithstanding anything to the contrary herein, earnings and losses based
on a Participant’s investment elections shall begin to accrue as of the date
such Participant’s Deferral Amounts are credited to his/her Deferral Accounts.




Section 10.03


Validity and Severability. The invalidity or unenforceability of any provision
of this Plan shall not affect the validity or enforceability of any other
provision of this Plan, which shall remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 10.04


Governing Law. The validity, interpretation, construction and performance of
this Plan shall in all respects be governed by the laws of the State of
Missouri, without reference to principles of conflict of law, except to the
extent preempted by federal law.


Section 10.05


Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation for the Participant to
remain an employee of the Company or change the status of the Participant’s
employment or the policies of the Company and its affiliates regarding
termination of employment.


Section 10.06


Underlying Incentive Plans and Programs. Nothing in this Plan shall prevent the
Company from modifying, amending or terminating the compensation or the
incentive plans and programs pursuant to which cash awards are earned and which
are deferred under this Plan.


Section 10.07


Severance. Notwithstanding anything to the contrary herein the Centene
Corporation Voluntary Nonqualified Deferred Compensation Committee may, in its
sole and exclusive discretion, determine that the Deferral Account of a
Participant who has incurred a Termination of Employment and who receives or
will receive severance payments from the Company shall be paid in installments,
at such intervals as the Centene Corporation Voluntary Nonqualified Deferred
Compensation Committee may decide and within the constructs of Code section
409A.


[Attestation per board resolution]


APPENDIX A




Mainstay VP Cash Management
Fidelity VIP Index 500
Fidelity VIP Growth
Fidelity VIP Contrafund
Janus Aspen Mid Cap Growth
T. Rowe Price New America Growth
T. Rowe Price International Stock
PIMCO Total Return
Janus Aspen Forty
T. Rowe Price Blue Chip Growth
Lord Abbett Mid-Cap Value
Alger American Small Capitalization
Royce Micro-Cap Portfolio
Baron Capital Asset
Morgan Stanley UIF Emerging Markets Equity
Centene Corporation Common Stock



 





